UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50274 Spectral Capital Corporation (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 701 Fifth Avenue, Suite 4200, Seattle, WA (Address of principal executive offices) (Zip/Postal Code) (206) 262-7820 (Telephone Number) (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated File[] Accelerated Filer [] Non Accelerated Filer [] (Do not check if smaller reporting company) Smaller Reporting Company [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [X] No As of July 30, 2013, there are issued and outstanding only common equity shares in the amount of 112,857,623 shares, par value $0.0001, of which there is only a single class.There are 5,000,000 preferred shares authorized and none issued and outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Interim Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 (unaudited) 4 Interim Consolidated Statements of Operations for the three and six months ended June 30, 2013 and 2012 and the period from inception on February 9, 2005 through June 30, 2013 (unaudited) 5 Interim Consolidated Statement of Stockholders’ Equity from inception on February 9, 2005 through June 30, 2013 (unaudited) 6 Interim Consolidated Statement of Cash Flows for the six months ended June 30, 2013 and 2012 and the period from inception on February 9, 2005 through June 30, 2013 (unaudited) 9 Notes to Financial Statements (unaudited) 10 Item 2. Plan of Operation 15 Item 3. Quantitative and Qualitative Disclosures about market risk 21 Item 4. Controls and Procedures 21 Item 4T. Controls and Procedures 21 PART II. OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 23 Item 6. Exhibits & Signature
